Citation Nr: 0127535	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  94-41 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder, also claimed as sinusitis.  

2.  Entitlement to a compensable evaluation for residuals of 
a nose fracture.  

3.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle, status post right 
anterior cheilectomy, from June 18, 1982 to March 21, 1997.  

4.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right ankle, status post right 
anterior cheilectomy, from March 22, 1997 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1951 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating action by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board on two occasions.  
In October 1996, the Board remanded the case for further 
development.  In June 2000, the case was remanded in order to 
offer the veteran the opportunity to appear at a personal 
hearing.  With regard to the latter, the veteran, in August 
1993, indicated that he wanted to appear personally before a 
Member of the Board.  In December 1993, he appeared at a 
personal hearing before a Hearing Officer at the RO.  In 
March 2000, the RO notified the veteran that he was scheduled 
to appear for a personal hearing before a Travel Section of 
the Board in early May 2000.  The veteran did not appear for 
that hearing, and, it was uncertain that he was notified of 
the date of the hearing.  In June 2000, the Board remanded 
the case in order to determine whether the veteran wished to 
withdraw his request for a hearing before the Board.  

In January 2001, the veteran indicated that he wanted a video 
conference with a Member of the Board.  In May 2001, the RO 
notified the veteran that his video conference would be held 
in July 2001.  The veteran failed to report for the scheduled 
video conference.  The Board now considers the veteran's 
failure to appear for the scheduled video conference as a 
withdrawal of his request for a personal hearing.  38 C.F.R. 
§ 20.702(d) (2001).  Accordingly, pursuant to both remands, 
all indicated development has been properly completed by the 
RO.  


FINDINGS OF FACT

1.  By September 1982 rating decision, the RO denied service 
connection for a sinus disorder, also claimed as sinusitis; 
no appeal was initiated within one year following notice to 
the veteran in September 1982, and the decision is final.

2.  Evidence received since the final September 1982 rating 
decision includes VA medical records, not previously 
considered, which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for a sinus disorder, also claimed as 
sinusitis.  

3.  Chronic sinusitis is reasonably shown to have had 
inservice origin. 

4.  Residuals of a nose fracture are currently manifested by 
no significant nasal obstruction, no evidence of nasal septum 
deviation upon x-ray, and only mild septal deviation and mild 
turbinate hypertrophy; not representative of one completely 
obstructed nasal passage or two half obstructed nasal 
passages, and not representative of marked interference with 
breathing space.  

5.  From June 1982 until March 21, 1997, traumatic arthritis 
of the right ankle, status post right anterior cheilectomy, 
was manifested by subjective right ankle pain, objective 
evidence of a right ankle limp, decreased and limited range 
of motion, objective evidence of pain on dorsiflexion and 
plantar flexion, no evidence of swelling or infection, and x-
ray evidence of post-traumatic right ankle arthritis; with 
medical validation that such symptomatology had been present 
since service separation.  

6.  Since March 22, 1997, traumatic arthritis of the right 
ankle, status post right anterior cheilectomy, has been 
manifested by marked limitation of motion and functional 
impairment due to right ankle pain, without evidence of 
ankylosis.



CONCLUSIONS OF LAW

1.  The September 1982 rating decision denying service 
connection for sinusitis, also claimed as a sinus disorder, 
is final; and new and material evidence has been received to 
warrant reopening of the claim of service connection.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.118, 19.129(a), 19.1153 (1982); 38 C.F.R. § 3.156 (2001).

2.  Chronic sinusitis was incurred during active service.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  

3.  The criteria for a compensable evaluation for residuals 
of a nose fracture have not been met.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6502 (effective prior to 
October 7, 1996); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6502; 61 Fed. Reg. 46720-46731 (Sept. 5, 1996) (effective 
October 7, 1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)). 

4.  The criteria for an evaluation of 20 percent for 
traumatic arthritis of the right ankle, status post right 
anterior cheilectomy, from June 18, 1982 to March 21, 1997, 
have been met.  38 U.S.C.A. § 5107; 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1996); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

5.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle, status post right 
anterior cheilectomy, from March 22, 1997 to the present, 
have not been met.  38 U.S.C.A. § 5107; 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify  
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended  at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Review of the claims folder reveals compliance 
with the new statutory and regulatory provisions.  

That is, by way of the original September 1982 rating 
decision and the June 1997 supplemental statement of the 
case, issued after the Board's last remand, the RO provided 
the veteran and his representative with the applicable laws 
and regulations and gave notice as to the evidence needed to 
substantiate his claims.  In addition, the RO has secured 
indicated VA medical records and VA examinations as required.  
Also, the veteran has had ample opportunity to present 
evidence and argument in support of his claims, including 
during the December 1993 personal hearing.  Review of the 
recently promulgated regulations reveals no significant 
changes applicable to this case that would warrant additional 
comment from the veteran or his representative.  Therefore, 
there is no indication that the  Board's present review of 
the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384,  392-94 (1993).  The Board 
is satisfied  that the RO has fulfilled the applicable notice 
and duty to assist provisions.  

Finally, and as indicated in the introduction, the Board is 
also satisfied that the RO has complied with the instructions 
from the October 1996 and June 2000 remands.  See Stegall v.  
West, 11 Vet. App. 268 (1998).  


II.  New and Material

In light of the VCAA, the Secretary of VA (Secretary)  
recently amended 38 C.F.R. § 3.156(a) (effective on August 
29, 2001) for the purpose redefining what constitutes new and  
material evidence in order to reopen a final decision.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective,  
however, and only apply to claims filed on or after August  
29, 2001.  Therefore, these changes do not apply to the 
present case. 

In-service medical records show that in August 1955, the 
veteran was treated and hospitalized with the diagnosis of 
acute sinusitis.  He gave a history of having headaches and 
pain over the right frontal sinus area for one week.  
Examination revealed acute pansinusitis, with the fluid level 
in the right frontal sinus.  The veteran was placed on 
medication, including nose drops and penicillin.  It was 
noted that the veteran made an uneventful recovery without 
further indication.  The discharge diagnosis was sinusitis, 
acute, pansinusitis.  Service medical records also reveal 
that the veteran was in an automobile accident, wherein he 
fractured the nasal bones. 

At VA examination in August 1982, examination of the nose 
revealed no abnormalities.  By way of a September 1982 rating 
decision, service connection was denied for a sinus 
condition, as not being found on the VA examination.  Service 
connection was established for the veteran's inservice nose 
fracture.  The veteran was notified of this decision by 
letter dated in September 1982.  

In November 1982, the veteran notified VA that he was 
dissatisfied with the noncompensable rating he received for 
the service-connected nose condition.  

In April 1993, the veteran underwent VA examination of the 
nose/sinuses.  He complained of nasal congestion, with the 
left side being worse than the right.  He had post nasal 
drainage, and sinus headache, which was constant year round.  
The veteran denied sneezing.  He reported having had his 
sinuses drained in the military, and drained once since then.  
The examiner noted that physical examination of the external 
nose revealed a slight tip rotation.  The nasal vestibule was 
clear.  The septum was deviated off to the left side.  The 
floor of the nose was clear and the inferior meatus were 
enlarged bilaterally.  The middle meatus had a slight small 
polyp in the right side.  Turbinates were within normal 
limits.  The examiner was unable to visualize sphenoidal 
ethmoidal recess on the left side.  Paranasal sinuses were 
non-tender.  The examiner assessed 1.)  that nasal trauma was 
suffered in the military with resultant left sided septal 
deviation which had still persisted; and 2.) (the veteran 
had) chronic sinusitis.  The examiner prescribed medication 
for the sinus condition, and stated  that the veteran's 
"nasal septal deviation was secondary to his fracture of his 
nose...."  

In a May 1993 rating decision, the RO confirmed the denial of 
service connection for a sinus condition, currently 
complained of, and evaluated by VA examination in April 1993.  
The RO determined that the veteran's current sinus condition 
was "...not shown to be related to military service or to his 
service-connected nasal fracture."  The veteran was notified 
of this decision by letter dated in June 1993.  

In an October 1996 remand, the Board suggested that the 
veteran had not submitted disagreement on the issue of 
entitlement to service connection for sinusitis; that the 
RO's decision in September 1982 had become final and that new 
and material evidence needed to be submitted to reopen the 
claim.  Pursuant to the Board's suggestions in the remand, 
the RO thereafter developed the claim as one requiring 
submission of new and material evidence.  Building on the 
Board's premise in 1996, that the veteran needs(ed) to submit 
evidence sufficient to reopen a finally denied claim, the 
following law and regulations are applicable.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. § 4005; 38 C.F.R. §§  3.104(a), 
19.129(a); see also 38 C.F.R. §§ 19.118, 19.153 (1982). 

If new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The U.S. Court of Appeals 
for the Federal Circuit has emphasized that while not every 
piece of new evidence is "material," some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not eventually convince VA to 
alter its prior adverse decision.  See Hodge v. West, 155 
Fed. 3rd 1356 (Fed. Cir. 1998).

Additional evidence received for the record since the RO's 
September 1982 rating decision, includes personal hearing 
testimony presented in December 1993 and VA medical records 
received in and after January 1994.

In December 1993, the veteran testified at a personal hearing 
before the RO.  In sum, the veteran indicated that he had had 
problems with his sinuses since service separation.  He had 
the sinuses drained since service separation.  He said that 
his current symptoms were a runny nose, watery eyes, and 
headaches.  The veteran indicated that his symptoms were not 
seasonal, and that he had been tested for allergies to 
confirm the same.  

VA medical records received in and after January 1994 reveal 
that, in addition to the previously mentioned April 1993 VA 
examination, the veteran, in April 1993, underwent an ear, 
nose, and throat consultation at VA.  The reason for the 
request for consultation was because the veteran had chronic 
sinusitis.  By history, it was noted that he veteran 
presented with chronic nasal obstruction, status post 
septoplasty in 1973.  He had had improvement for several 
years, and currently had recurrent obstruction, clear 
drainage, and chronic headaches.  The veteran reported having 
decreased peripheral vision secondary to lax eyelid skin.  A 
physical examination was done, and the assessment was chronic 
sinusitis.  

In June 1993, the veteran presented at VA with chronic nasal 
obstruction, with no improvement with medication.  A 
computerized tomography scan showed normal sinuses.  Surgery 
was recommended, and indeed, in July 1993, the veteran 
underwent a turbinoplasty, blepharoplasty, submentoplasty, 
and brow lift.  

In March 1997, the veteran underwent VA examination for the 
nose and sinuses.  The veteran's indicated history was 
recorded.  He had frequent frontal headaches.  There was 
intermittent rhinorrhea, and it was normally clear.  The 
veteran had never taken antibiotics for sinus problems.  He 
took Sudafed, and it helped slightly.  Physical examination 
revealed that tympanic membranes were intact, bilaterally, 
without any evidence of fluid or infection.  Inspection of 
the nose revealed no significant external deformity.  
Internal examination was remarkable for inferior turbinate 
hypertrophy, left greater than right.  There was also very 
mild septal deviation.  The examiner noted that no polyps or 
purulence were visualized.  The examiner stated that there 
were no significant abnormalities seen on sinus x-rays taken 
that day.  The corresponding VA x-ray report is of record.  
The examiner's assessment was:

Status post septoplasty and turbinoplasty in the past 
after a traumatic injury.  He is not experiencing 
significant nasal obstruction at this time.  He does 
have symptoms consistent with allergic rhinitis.  The 
patient has some mild septal deviation and mild 
turbinate hypertrophy now.  He has bilateral lower 
eyelid laxity with fat herniation and only a fair 
cosmetic result obtained from his submentoplasty.  There 
is no evidence for chronic sinusitis at this time.  

In reviewing the additional evidence of record, it is the 
decision of the Board that the additional evidence associated 
with the claims folder since the September 1982 rating 
decision is new and material as such evidence does contribute 
to a more complete understanding of the origins of the 
disability at issue.  The claim is reopened. 



III.  Service Connection

As the previously disallowed claim has been reopened, the 
Board will now proceed with the merits of the veteran's claim 
regarding entitlement to service connection for a sinus 
disorder.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2001).

VA examiners in April 1993 and March 1997 have noted the 
veteran's history of nasal trauma during service and 
considerable detail concerning structural pathology involving 
the nose and sinuses has been furnished, as well as a 
diagnosis of chronic sinusitis.  Symptoms described as 
consistent with allergic rhinitis have also been noted.  The 
evidence is somewhat ambiguous, however, as to whether 
chronic sinusitis is attributable to service.  As the veteran 
was treated for problems with sinusitis during service, and 
has been afforded a post-service clinical diagnosis of 
chronic sinusitis, it is the view of this Board that there is 
a reasonable basis for a finding that chronic sinusitis had 
origins during service.  As such, the appeal is allowed.  
While the record could benefit from additional development 
regarding this matter, the Board is very reluctant to again 
Remand this case in light of the extended appeal period 
already involved.  



IV.  Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 
 4.1, which requires that each disability be viewed in 
relation to its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the United 
States Court of Appeals of Veterans Claims (Court) held that 
compensation for service-connected injury is limited to those 
claims which show present disability.  The Court held that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Id.  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The primary focus in rating disabilities is on functional  
impairment.  38 C.F.R. § 4.10.  The functional loss may be  
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are  
also related considerations.  It is the intention of the 
Rating Schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed  injury, as at least 
minimally compensable.  38 C.F.R. §§ 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (functional loss due to pain 
"on use or due to flare-ups").

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings  
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination  
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.


A.  Nose Fracture

Historically, service connection for residuals of a nose 
fracture was granted by rating action in September 1982.  The 
basis of the grant was that service medical records showed a 
comminuted fracture of the nasal bones at the time of the 
veteran's automobile accident in service.  VA examination in 
August 1982 revealed remote fracture of the nose.  A zero 
percent, or noncompensable rating, was assigned.  In December 
1982 and May 1993 rating decisions, the RO denied the 
veteran's requests for a compensable rating for his service-
connected residuals of a nose fracture.

Also relevant are VA hospitalization records discussed 
earlier, from July 1993, which show that the veteran 
underwent a turbinoplasty, blepharoplasty, submentoplasty, 
and brow lift.  At a personal hearing in December 1993, the 
veteran testified about the nose surgeries in July 1993.  
Most of his testimony centered around the claimed sinusitis 
condition, for which the Board has just granted service 
connection.  

By way of a Hearing Officer's Decision in March 1994, and a 
rating decision of April 1994, a compensable evaluation for 
the veteran's residuals of a nose fracture remained denied.  

Likewise, in March 1997, the veteran underwent VA examination 
for the nose and sinuses.  The indicated findings were 
described earlier in the decision.  By way of a supplemental 
statement of the case, issued in June 1997, a compensable 
evaluation for the veteran's residuals of a nose fracture 
remained denied.  

The Board has reviewed the evidence pertinent to this claim.  
Initially, it is noted that Rating Schedule that addresses 
the respiratory system was amended, effective October 7, 
1996.  61 Fed. Reg. 46720 (2000).  Thus, the regulatory 
criteria governing the evaluation of the veteran's residuals 
of a nose fracture changed while his claim was pending.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria effective prior to October 7, 1996, a 
noncompensable evaluation was provided for traumatic 
deflection of the nasal septum with slight symptoms.  A 10 
percent evaluation was provided for marked interference with 
breathing space.  38 C.F.R. § 4.97; Diagnostic Code 6502.

Under the criteria effective October 7, 1996, a 10 percent 
evaluation may be assigned for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97; Diagnostic Code 6502 (2001).  

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

The regulations in effect prior to October 1996 are more 
favorable to the veteran, to the extent that a more 
subjective standard, of marked interference with breathing 
space, need only be shown in order for a compensable 
evaluation to be established.  However, in this instance, the 
veteran is not entitled to the 10 percent rating under either 
the old or revised criteria, because the evidence of record 
does not show symptomatology compatible with a compensable 
rating under either set of criteria.  

That is, the evidence does not show that there is marked 
interference with breathing space, or that one nasal passage 
is completely obstructed, or that both passages are half 
obstructed.  Rather, the evidence shows that, at the time of 
VA examination in March 1997, and according to the VA 
examiner's assessment of the veteran, the veteran was not 
experiencing significant nasal obstruction at that time.  
There was only mild septal deviation and mild turbinate 
hypertrophy.  X-rays taken showed no evidence for nasal 
septum deviation, and the paranasal sinuses were well aerated 
and clear.  There was no evidence of fluid or infection in 
the tympanic membranes.  Again, the examiner opined that the 
veteran was not experiencing significant nasal obstruction at 
the time of examination.  Such findings are simply compatible 
with a noncompensable rating.  38 C.F.R. § 4.31.  

Accordingly, and based upon the evidence of record, the 
veteran is not entitled to a compensable evaluation under 
either the old or the revised regulatory criteria.  


B.  Right Ankle

The veteran's right ankle disability has been evaluated under 
the provisions of 38 C.F.R. § 4.17a, Diagnostic Code(s) 5010-
5271.  

Arthritis due to trauma, substantiated by x-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a,  Diagnostic Code 5003 (2001).  

Under Diagnostic Code 5271, when there is marked limitation 
of motion in an ankle, a 20 percent evaluation is assigned.  
If limitation of motion is moderate, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II (2001).  

The facts pertinent to this issue reveal that in a September 
1982 rating, the RO granted service connection for traumatic 
arthritis, right ankle.  The decision was based on the fact 
that the veteran suffered a right ankle injury as a result of 
an inservice automobile accident.  At VA examination in 
August 1982, remote fracture of the right ankle was 
diagnosed.  The RO assigned a 10 percent initial rating for 
the veteran's right ankle disability, effective June 18, 
1982.  

At VA examination in April 1993, range of motion for the 
right ankle was from 5 degrees of dorsiflexion to 20 degrees 
of plantar flexion, for a 25 degree arc.  Subtalar motion was 
within normal limits.  The examiner's assessment was 
degenerative arthritis of the right ankle.  The examiner 
noted that corresponding    x-rays showed osteophytes 
anteriorly, and that the tibiale and anterior end of the 
talose appeared to be preventing dorsiflexion.  There also 
appeared to be diffuse loss of articular cartilage consistent 
with degenerative arthritis of the right ankle.  

In a May 1993 rating, the RO confirmed its former rating of 
10 percent for the right ankle disability.  The RO concluded 
that the evidence did not show limitation of motion, or 
instability, of the right ankle sufficient to warrant a 
higher evaluation.  In June 1993, the veteran disagreed with 
the RO's denial of increase.  

VA hospital records dated in June 1993 show that the veteran 
underwent right anterior cheilectomy.  He presented with 
chronic right ankle pain and occasional locking.  The 
diagnosis was right anterior tibiotalaris osteophyte.  

In December 1993, the veteran testified at a personal hearing 
at the RO.  He stated that he had pain and swelling in the 
right ankle, and that he had had the pain since 1954.  The 
veteran described that he had had surgery on the right ankle 
in June 1993, and that he returned to work, after 
convalescence, in October 1993.  

In March 1994, the Hearing Officer awarded the veteran a 
temporary total disability evaluation, based on convalescence 
for the cheilectomy, and determined that an evaluation in 
excess of 10 percent for the right ankle disability following 
convalescence was not warranted.  The same was effectuated in 
an April 1994 rating decision.  The veteran appealed this 
decision.  

VA examination of the joints in March 1997 revealed that the 
examiner reviewed the claims folder and corresponding x-rays 
in conjunction with his evaluation of the veteran.  Physical 
examination revealed that the veteran walked with a slight 
limp, favoring the right ankle.  There was no swelling about 
the ankle.  There was a well-healed anterolateral scar.  
Range of motion of the ankle was from neutral dorsiflexion to 
30 degrees of plantar flexion.  The examiner noted that the 
veteran winced in pain with extremes of both dorsiflexion and 
plantar flexion.  There was palpable crepitation in the 
anterolateral aspect of the ankle.  Subtalar motion was 
limited to approximately 7 or 8 degrees.  Mid-foot and 
forefoot motion, as well, appeared to be decreased.  There 
was no evidence of swelling or signs of infection about the 
ankle.  The veteran had intact motor function and no sensory 
deficits.  There was a weakly-palpable dorsalis pedis pulse.  
X-rays showed degenerative changes diffusely throughout the 
ankle.  The examiner's impression was that the veteran had 
post-traumatic right ankle arthritis.  The examiner also 
stated that:

These findings and symptoms are due to an injury he had 
while in the service in the 1950's.  His has post-
traumatic degenerative arthritis about the ankle.  The 
surgeries he has had in the past were of minimal 
benefit....I believe that his complaints and his findings 
are legitimate.  He could do certain types of employment 
that would limit his standing and ambulatory activity.  
This would most likely be a desk-type job.  Again, I do 
feel that this is a service-connected right ankle 
problem.  

As indicated in a June 1997 supplemental statement of the 
case, the RO increased the evaluation of the veteran's right 
ankle disability from 10 to 20 percent disabling, based upon 
the medical evidence showing increased impairment.  The 
effective date of the 20 percent rating was March 22, 1997, 
the date of VA examination.  At that time, the RO re-
characterized the disability as one of "traumatic arthritis 
of the right ankle, status post right anterior cheilectomy."  

The Board has reviewed all evidence relevant to the issue of 
the veteran's right ankle disability.  Again, the Board 
references, Fenderson v. West, supra.  Therein, the Court 
held that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the veteran in this case was granted 
service connection and assigned a 10 percent evaluation for 
residuals of a right ankle injury by the September 
1982 rating decision and a 20 percent rating was subsequently 
granted, and his current appeal was based on that decision, 
the Board must consider staged ratings under Fenderson.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  Basically, 
resolving all benefit of the doubt in the veteran's favor, it 
appears as though the VA examiner in March 1997, through his 
opinion and evaluation of the veteran, validated the 
veteran's complaints of continuous right ankle pain and 
marked symptomatology since the inservice right ankle injury.  
As the evidence as a whole shows that the veteran has 
experienced essentially the same functional impairment due to 
pain since the fracture, the undersigned finds that the 20 
percent rating is warranted since the effective date of 
service connection, June 18, 1992.  Id.  

However, considering all the evidence, the Board finds that 
no more than a 20 percent rating is warranted.  The veteran's 
current 20 percent rating for the right ankle disability 
contemplates marked limitation of motion, and is the highest 
rating provided for nonankylosed limitation of ankle motion 
under the Rating Schedule.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5271.  

The Board has also considered the disability under Diagnostic 
Code 5270 where a 30 percent evaluation is appropriate if an 
ankle is ankylosed in plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion  
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  While limited and decreased range of 
motion was shown at VA examination conducted in March 1997, 
there was no evidence of ankylosis of the right ankle.  Thus, 
an evaluation under this diagnostic code would not be 
appropriate.  

The evidence reflects that the veteran experiences functional 
impairment due to right ankle pain, the Board notes that the 
DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Thus, the veteran's medical records 
and lay testimony do not provide a basis for a higher 
evaluation in this regard.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Concerning the veteran's symptomatology due to scarring as a 
result of surgery performed, the Board observes that 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805, which 
contain the schedular criteria rating scars of the skin, 
should be considered.  Therein, Diagnostic Code 7803 provides 
for a maximum 10 percent disability rating for superficial 
scars that are poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful upon objective demonstration, while Diagnostic Code 
7805 provides for the assignment of a disability rating based 
on the limitation of function exhibited on the part affected.  

Regarding the veteran, however, there is no medical evidence 
of record showing that his ankle scars are poorly nourished 
or exhibit repeated ulceration.  Neither does the evidence 
show that the veteran's right ankle scarring is tender and 
painful.  There is no showing that the scarring interferes 
with the function of the ankle.  Rather, upon VA examination 
in March 1997, the veteran had a well healed anterolateral 
scar.  Thus, a separate evaluation for scarring is not 
warranted, even though it has been duly considered by the 
Board.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating for a 
right ankle disability, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5103A (West Supp. 2001).


C.  Extraschedular Consideration

Preliminary review of the record reveals that the RO has 
expressly considered, and declined, referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


ORDER

New and material evidence having been submitted, the claim of 
service connection for a sinus disorder, also claimed as 
sinusitis, is reopened.  

Service connection for a sinus disorder, also claimed as 
sinusitis, is granted.  

A compensable evaluation for residuals of a nose fracture is 
denied. 

An evaluation of 20 percent for traumatic arthritis of the 
right ankle, status post right anterior cheilectomy, from 
June 18, 1982 to March 21, 1997, is granted; subject to the 
regulations pertinent to the disbursement of monetary funds.

An evaluation in excess of 20 percent for traumatic arthritis 
of the right ankle, status post right anterior cheilectomy, 
from March 22, 1997 to the present, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


